PER CURIAM.
Appellant, Arthur W. Foley, appeals from the February 27, 2014, order denying his pro se motion for post-conviction relief. We affirm the order under review and order Foley to show cause, within thirty days from the date of this opinion, why he should not be prohibited from filing any further pro se appeals, pleadings, motions, or petitions relating to his convictions, judgments, and sentences in circuit court case number 99-37608.1,2 Absent a showing of good cause, we intend to direct the Clerk of the Third District Court of Appeal to refuse to accept any further filings relating to case number 99-37608 unless they have been reviewed and signed by an attorney who is a licensed member of The Florida Bar in good standing.
Additionally, absent a showing of good cause, any such further and unauthorized pro se filings by Foley will subject him to sanctions, including the issuance of written findings forwarded to the Florida Depart*457ment of Corrections for consideration by it of disciplinary action, including the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2013).
Affirmed; show cause order issued.

. This case marks Foley’s twentieth pro se appeal or original proceeding with this court related to case number 99-37608.


. The trial court also determined it necessary to issue a show cause order on Foley and subsequently entered an order on April 17, 2014, recommending sanctions be imposed against Foley. Not surprisingly Foley has appealed the April order to this court, which appeal is pending as Case Number 3D 14-1023.